Citation Nr: 1208169	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  04-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected sycosis barbae, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected dermatitis of the palms of the hands, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1989 to April 1993.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Procedural history

In a December 1993 rating decision, the RO awarded the Veteran service connection for sycosis barbae and dermatitis of the palms of the hands.  Noncompensable [zero percent] disability ratings were respectively assigned.

The Veteran filed a claim seeking increased disability ratings for his service-connected skin disabilities in January 2004.  The RO increased both of the Veteran's skin disability ratings from zero to 10 percent in the above-referenced June 2004 rating decision.  The Veteran disagreed with the RO's assigned ratings, and perfected an appeal as to both issues.

In a December 2007 decision, the Board continued the 10 percent disability ratings assigned to the Veteran's service-connected sycosis barbae and his dermatitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in January 2009, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary "because the Board did not satisfy VA's duty to notify [the Veteran] in accordance with the provisions of the Veterans Claims Assistance Act [VCAA]."  See The January 2009 Joint Motion, page 2.  In a February 2009 Order, the Court vacated the Board's December 2007 decision and remanded the case.

In June 2009, the Board remanded the Veteran's skin disability claims so that the Veteran could be afforded adequate VCAA notice.  Subsequently, in October 2010, the Board remanded the Veteran's claims for a second time so that the Veteran could be scheduled for an updated VA skin examination.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's claims in a December 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's increased rating claims another time.  However, for reasons explained immediately below a remand is necessary for further evidentiary development, and to ensure compliance with the Board's October 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Introduction above, the Board remanded the Veteran's increased rating claims in an October 19, 2010 decision so that the Veteran may be afforded an updated VA skin examination.  The AMC sent the Veteran notice of the Board's decision in a letter dated October 21, 2010, and indicated that he would be notified of the date and time of the scheduled VA skin examination.  Curiously, although it appears that the Veteran did appear for a subsequent skin examination at some point following receipt of this October 2010 letter, the report of such examination appears to only consist of the VA examiner's undated notes, attached to copies of prior examination reports dated in 2004 and 2005.  These notes are written in shorthand, and are only marginally responsive to the very specific questions that the Board itemized in its October 2010 remand instructions, especially with respect to any observations of disfigurement, and the relationship, if any, between the Veteran's service-connected dermatitis of the palms to his other skin problems noted on the Veteran's thighs and legs.  See the Board's October 2010 decision, pages 4-6.  
On its December 2011 SSOC, the AMC indicated that the VA examination requested by the Board took place on October 22, 2010.  See the December 2011 SSOC, page 1.  The Board finds this examination date to be highly unlikely, given that that the Board issued its remand just three days prior on October 19, 2010, and the AMC mailed the Veteran notice of the Board's remand just one day prior, on October 21, 2010.  In any event, it appears that in readjudicating the Veteran's increased rating claims, the AMC not only referenced the undated notes of the most recent VA examiner in support of its denials, but also referenced findings and diagnoses noted on VA examinations dated in 2004 and 2005 as if they were actually part of the results of the most recent VA examination.  See, e.g., the December 2011 SSOC, page 2 [noting that the VA examination of October 2010 showed a "velvety hyperpigmented texture covering 0.6 percent of the total body surface area of each hand"]; see also the July 2005 VA examination report [noting exactly the same finding of a "velvety hyperpigmented texture covering 0.6 percent of the total body surface area of each hand"].   

Based on the above, it appears that there is either a more coherent and responsive VA examination report in existence dated after October 19, 2010 that was simply not placed in the Veteran's paper or electronic claims folder, or no formal examination report was ever created, and the only evidence of the results of such examination are in the undated shorthand notes described above.  In either case, there is noncompliance with the Board's remand instructions, and both of the Veteran's claims must be remanded so that a current and thorough assessment of the Veteran's skin disabilities can be obtained.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his sycosis barbae and his dermatitis.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  If a formal VA skin examination report dated subsequent to the Board's October 19, 2010 remand exists, such should be obtained and associated with the Veteran's claims folder.  

3.  VBA should then schedule the Veteran for another VA skin examination.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected sycosis barbae.  In particular, the examiner should indicate the percentage of the Veteran's entire body affected by his service-connected sycosis barbae; the percentage of the Veteran's exposed areas [total area of the skin of the head, face, and neck] affected by his sycosis barbae; and whether the Veteran has required treatment for sycosis barbae with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12 months.  Finally, the examiner should determine whether the Veteran's sycosis barbae manifests in disfigurement of the head, face, or neck, to include:  scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

Next, the examiner should report all pertinent symptomatology and findings associated with the Veteran's service-connected dermatitis of the palms.  In particular, the examiner should note all areas of the Veteran's skin, to include his inner thighs, where dermatitis currently exists, if at all.  The examiner should then determine whether the Veteran's service-connected dermatitis of the palms is a disability part and parcel of any dermatitis noted elsewhere on the Veteran's skin, or whether the Veteran currently has a systemic dermatitis disability manifested by his service-connected dermatitis of the palms, and other newly-discovered dermatitis, if any.  

If the Veteran's service-connected dermatitis of the palms is a disability in and of itself, and is unrelated to any other noted dermatitis on the Veteran's body, the examiner should indicate as such, and determine the percentage of the Veteran's entire body affected by his service-connected dermatitis of the palms; the percentage of the Veteran's exposed areas [total area of the skin of the hands and arms] affected by his dermatitis of the palms; and whether the Veteran has required treatment for dermatitis of the palms with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12 months.

If the Veteran's service-connected dermatitis of the palms is a manifestation of a systemic dermatitis disability that also affects other parts of the Veteran's body, the examiner should indicate as such, and determine the percentage of the Veteran's entire body affected by his dermatitis disability; the percentage of the Veteran's exposed areas affected by his dermatitis disability; and whether the Veteran has required treatment for dermatitis with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12 months.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.  

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate the Veteran's increased rating claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


